DETAILED ACTION

This application is in condition for allowance except for the following formal matters:

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with a phrase which can be implied “In at least some implementations” and because it contains an extraneous comma after “a liquid level sensor.”  Correction is required.  See MPEP § 608.01(b).
(The Abstract could be amended to read: “A liquid level sensor[[,]] includes a liquid level responsive member that moves in response to changing liquid level…”)
Election/Restrictions
Claims 11-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05-10-2021.
Applicant's election with traverse of Group I in the reply filed on 05-10-2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the existence of a search burden is not a consideration in a restriction under Unity of Invention (Applicant refers to MPEP 803, however, see the guidelines for Unity of Invention in MPEP 1850).  The only consideration of searching an additional invention occurs when “little or no additional search effort is required” or when the examiner is only required to do “negligible additional work” – See MPEP 1850(IV).  In the current case, since the Inventions as claimed (I-IV, see the requirement for restriction dated 03-08-2021) comprise divergent subject matter and a different field of search (i.e. requiring search of different subclasses and usage of differing search queries), the requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 6 is objected to because of the following informalities, and should be:
“…and wherein the sensor includes:
“a float arm coupled to the float and moved by the float as the level of liquid in the tank changes, [[a]] the contact carried by the float arm so that the contact moves with the float arm;

“the circuit changes as the contact moves relative to the circuit, the circuit including [[a]] the rectifying element…”
(since claim 6 depends on claim 1, which first sets forth “a contact” and “a rectifying element”)

Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852